Citation Nr: 1226477	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  08-10 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for a service connected right knee disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel

INTRODUCTION

The Veteran served on active duty from June 1997 to June 2002 and from July 2005 to October 2006.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2010, and a transcript of this hearing is of record.  

In May 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. so that the RO could issue a supplemental statement of the case.  The action specified in the May 2012 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's right knee disability is not characterized by ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage, flexion limited to 60 degrees or less, extension limited to 5 degrees or less, impairment of the tibia and fibula, or genu recurvatum.


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability rating for a service connected right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.22, 4.40, 4.45, 4.59, 4.71a, DCs 5256-5263 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R., Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

The Veteran is also seeking entitlement to a compensable disability rating for a service connected right knee disability.  He complains of severe pain on kneeling and squatting.  At his August 2010 Board hearing, the Veteran also reported some occasional giving way. 

Service connection for a right knee disability was granted in an April 2007 rating decision, and the Veteran was assigned an initial non-compensable (0 percent) disability rating effective October 2006.  The Veteran appealed, seeking an initial compensable rating.

Diagnostic codes for rating disabilities of the knee include Diagnostic Codes (DC) 5256-5263. 

Under DC 5260, a non-compensable rating is warranted for flexion limited to 60 degrees, a 10 percent rating is warranted for flexion limited to 45 degrees, and a 20 percent rating is warranted for flexion limited to 30 degrees. 

Similarly, under DC 5261, a non-compensable rating is warranted for extension limited to five degrees, a 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees. 

38 C.F.R. § 4.71a, Plate II, indicates that normal flexion of the knee is 140 degrees and normal extension of the knee is zero degrees.  

Under DC 5257, recurrent subluxation or lateral instability warrants a 10 percent rating if slight, a 20 percent rating if moderate, and a 30 percent rating if severe. Under DC 5258, a 20 percent rating is warranted where there is dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint. Under DC 5259, under which a 10 percent rating is assigned where there is symptomatic removal of semilunar cartilage. 

Other pertinent diagnostic codes provide disability ratings based upon ankylosis of the knee, impairment of the tibia and fibula, and genu recurvatum.  See DCs 5256, 5262, and 5263. 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology, and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity, or disuse atrophy.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Limitation of motion and instability of the knee are two separate disabilities.  A veteran can be rated separately under limitation of motion of the knee and instability.  See VAOGCPREC 23-97 (July 1, 1997) (when a claimant has arthritis and is rated under instability of the knee, those two disabilities may be rated separately under 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic Code 5257); see also VAOPGCPREC 9-98 (August 14, 1998). 

The Veteran was afforded a VA examination in January 2007.  At that time, the Veteran complained of occasional swelling of the right knee with associated pain, that is aggravated by bending the knees and bearing weight on the knee caps.  He reported difficulty putting pressure on the knee while kneeling.  His symptoms were relieved by NSAIDs and by avoiding the aggravating factors.  He denied any affect on his activities of daily living or his functionality and had not missed any work because of his right knee disability in the past twelve months.  

On examination, there was no edema, ecchymosis, or erythema.  There was no tenderness to palpation, joint line tenderness, medial or lateral patella tenderness, or popliteal space tenderness.  Anterior and posterior drawer tests were negative, Lachmann's test was negative, and McMurray's test was negative.  There was no valgus or varus laxity.  Ballotment (effusion) and femoral grind tests were negative.  The Veteran was neurovascularly intact.  He had full range of motion from 0 to 140 degrees.  The examiner diagnosed the Veteran with right knee strain.  

At his August 2010 Board hearing, the Veteran complained of "excruciating" pain if he put his right knee on the ground and put any pressure on it.  He reported that generally, the pain is relieved once he stands up.  He denied receiving any medical care for his disability, although he testified that he occasionally wears a knee brace that he purchased over-the-counter, or very rarely takes over-the-counter pain relievers.  He estimated that he experienced pain in his right knee approximately three to five times per month.  He also testified that his knee will sometimes give out and that if he is "greatly fatigued", his knee will twist or give way.  However, he then went on to say, "But I know my limitations and I try not to get there if I can help it."  

The Veteran also admitted that he full range of motion of the knee and stated, "I can't say it withholds me from doing any work because I do have full range of motion in that."  He estimated that he could walk about a mile without difficulty and reported that he still tries to run and is physically active, stating, "It doesn't debilitate me."

In this regard, it is important for the Veteran to understand that industrial capacity, the ability to do work, is the key issue in the evaluation of service connected disabilities.  As a result, the Veteran's statement that it does not withhold him from doing any work provides some evidence against this claim.

In any event, to address the Veteran's concerns, in November 2011, the Veteran was afforded another VA examination.  The Veteran told the examiner that if he bends his right knee for more than thirty seconds, then the knee will throb for five to ten minutes.  When he then extends his knee, he has to rub it for a few minutes before resuming normal activities.  If he squats down on his knees, the impact from the floor on his knees causes excruciating pain.  He denied any limitation of motion, fatiguability, or flare-ups.  He takes glucosomine chondroitin on a daily basis.  He does not take a daily pain reliever.  Approximately twice a month, he will take three Advil at a time for his knee pain.  The Veteran reported that his knee does not usually impact his ability to work, but if he hits his knee, he is physically unable to work for about thirty minutes.  This occurs once or twice a month while on the job.  However, he denied missing any work in the past year due to knee pain.  

On examination, the Veteran had range of motion from 0 degrees extension to 125 degrees flexion.  There was no objective evidence of painful motion.  Range of motion was unchanged following three repetitions.  There was no tenderness to palpation.  The Veteran had full muscle strength in his right lower extremity.  Objective testing found no anterior, posterior, or lateral instability.  There was no evidence of patellar subluxation or dislocation, tibial or fibular impairment, or meniscal dislocation or removal.  X-rays showed no evidence of degenerative or traumatic arthritis or patellar subluxation.  

Based on all the above evidence, the Board finds that a compensable disability rating cannot be granted for any period on appeal.  While the Veteran has reported subjective complaints of pain with bending and kneeling, as well as occasional giving way, there was no objective evidence of a right knee disability at the January 2007 VA examination and at the November 2011 VA examination, the only objective evidence of disability was a slight decrease in range of motion (the Veteran was only able to flex to 125 degrees instead of to 140 degrees).  The Veteran's range of motion was not additionally limited following repetitions and the examiner did not observe any objective evidence of painful motion.  

Indeed, the Veteran's description of his knee pain as "excruciating" appears highly disproportionate to his physical symptoms, particularly given the absence of symptoms such as tenderness to palpation, stiffness, swelling, or x-ray evidence of degenerative changes or subluxation.  

Significantly, the Veteran himself has admitted that he does not receive any medical treatment for his right knee disability, that he is still able to be very active, and that he has not missed any time from work because of his disability.  

Although the Board has considered the Veteran's subjective complaints, even if the Board actually accepted the Veteran's description of his symptoms as credible, the evidence of record shows that the overall impact of his disability on his social and occupational functioning is minimal, at best, and does not warrant a compensable disability evaluation.  The Veteran's statements are outweighed by the results of several medical evaluations which provide highly probative evidence against this claim.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Extraschedular Ratings

The Board has also considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2011).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that the schedular rating criteria reasonably reflect the Veteran's disability levels and symptomatology.  The Veteran's reported difficulties are not so exceptional or unusual a disability picture as to render impractical application of regular schedular standards.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  

Here, as the Veteran has never claimed that his service connected disabilities render him unemployable and there is no evidence of record to suggest that his disabilities significantly interfere with his employment, the Board finds that TDIU is not warranted and the issue need not be further addressed.  

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in December 2006, prior to the initial rating decision.  This letter informed the Veteran of what evidence was required to substantiate his claims and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

The Board notes that in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the United States Court of Appeals for Veterans Claims (Court) clarified VA's notice obligations in increased rating claims.  The Federal Circuit recently reversed the Veterans Court's decision in Vazquez-Flores, finding that VA is not required to tailor § 5103(a) notice to individual Veterans or to notify them that they may present evidence showing the effect that worsening of a service-connected disability has on their employment and daily life for proper claims adjudication.  For an increased rating claim, section § 5103(a) now requires that the Secretary notify claimants generally that, to substantiate a claim, they must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice specific to individual Veterans is no longer required in increased compensation claims).  

The appeal for a higher initial rating for a right knee disability originates, however, from the grant of service connection for this disability.  Consequently, Vazquez-Flores is inapplicable.  See Fenderson v. West, 12 Vet. App. 119, 125 (1999) (explaining that a disagreement with an initial rating assigned for a disability following a claim for service connection is part of the original claim and technically not a claim for an increased rating).  In any event, the Veteran received Vazquez-Flores notice in May 2008. 

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The Veteran was provided an opportunity to set forth his contentions during the August 2010 hearing before the undersigned Veterans Law Judge.  The appellant was also afforded VA medical examinations in January 2007, and November 2011.  

These examinations were based upon review of the claims folder, and thoroughly discussed the nature and severity of the Veteran's disability as well as the functional impairments resulting therefrom.  These examination reports are adequate for rating purposes.  See 38 C.F.R. § 4.2.  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


